DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Obert H. Chu (52744) on 8/9/2021.
The application has been amended as follows:
10. (Currently Amended) A package of items, comprising:
one or more items, wherein a plurality of tags are added to the one or more items based on a tag placement indication, wherein a tag of the plurality of tags comprises a rugate filter, wherein the plurality of tags has a signature readable using an optical reader, and wherein the signature includes a spectral signature, wherein the plurality of tags and a coat are mixed to generate a tag-coat mixture, wherein the tag-coat mixture is placed on each of the one or more items, wherein the tag-coat mixture is placed using a coat applier, and wherein the coat applier is configured to place the tag-coat mixture on the one or more items; and
a label, wherein the item is measured to detect spectral information and a placement information of the plurality of tags on the item, wherein the label is generated based at least in part on the spectral information and the placement information detected from the item, and wherein the label includes goods info.
25. (Canceled)

28. (Canceled)

Allowable Subject Matter
Claims 2-7, 10-13, and 23 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 2-7, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a system for packaging an item with an identifier, comprising: 
an identifier adder, wherein the identifier adder adds a plurality of tags to an item based on a tag placement indication, wherein a tag of the plurality of tags comprises a rugate filter, wherein the plurality of tags has a signature readable using an optical reader, wherein the signature includes a spectral signature, and wherein the identifier adder includes a tag-coat mixer configured to make a tag-coat mixture comprising the plurality of tags and a coat and a coat applier configured to place the tag-coat mixture on the item;
a labeler, wherein the labeler measures the item to detect spectral information and placement information of the plurality of tags on the item, and wherein the labeler generates a label based at least in part on the spectral information and the placement information detected from the item, and wherein the label includes goods info; and
a packager, wherein the packager adds the label on a package for the item.
With respect to claims 10-13 and 23, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a package of items, comprising:

a label, wherein the item is measured to detect spectral information and a placement information of the plurality of tags on the item, wherein the label is generated based at least in part on the spectral information and the placement information detected from the item, and wherein the label includes goods info.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                                        

/THIEN M LE/Primary Examiner, Art Unit 2887